      Case: 4:20-cv-01249 Doc. #: 1 Filed: 09/14/20 Page: 1 of 8 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

SEOUL TACO HOLDINGS LLC, SEOUL                   )
TACO LLC, SEOUL TACO STL LLC,                    )
SEOUL TACO CHESTERFIELD LLC,                     )
SEOUL TACO COLUMBIA LLC, SEOUL                   )
TACO CHICAGO LLC, SEOUL TACO                     )
HYDE PARK LLC, SEOUL TACO                        )
NAPERVILLE LLC, AND SEOUL TACO                   )
FOOD TRUCKS LLC,                                 )
                                                 )
       Plaintiffs,                               )
                                                 )   Case No. 4:20-cv-1249
v.                                               )
                                                 )   State Court Case No. 2022-CC00943
THE CINCINNATI INSURANCE                         )
COMPANY, THE CINCINNATI                          )
CASUALTY COMPANY, THE                            )
CINCINNATI INDEMNITY COMPANY,                    )
CINCINNATI FINANCIAL                             )
CORPORATION, THE CITY OF                         )
ST. LOUIS, AND FREDERICK ECHOLS,                 )
MD,                                              )
                                                 )
       Defendants.                               )

                                   NOTICE OF REMOVAL

       NOW COME Defendants The Cincinnati Insurance Company, The Cincinnati Casualty

Company, The Cincinnati Indemnity Company, and Cincinnati Financial Corporation (collectively

“the Cincinnati Defendants”), by and through their undersigned attorneys, Litchfield Cavo LLP,

and for their Notice of Removal of the above-captioned action to the United States District Court

for the Eastern District of Missouri, pursuant to 28 U.S.C. § 1332, state as follows:

                     I. STATEMENT OF GROUNDS FOR REMOVAL

       1.      This suit is an action in which this Court has original jurisdiction under 28 U.S.C.

§ 1332, because it is an action between citizens of different states and the amount in controversy
      Case: 4:20-cv-01249 Doc. #: 1 Filed: 09/14/20 Page: 2 of 8 PageID #: 2




exceeds $75,000, exclusive of interest and costs. Thus, this action may be removed to this Court

pursuant to 28 U.S.C. §§ 1441 and 1446.

       2.      Plaintiffs Seoul Taco Holdings LLC, Seoul Taco LLC, Seoul Taco STL LLC, Seoul

Taco Chesterfield LLC, Seoul Taco Columbia LLC, Seoul Taco Chicago LLC, Seoul Taco Hyde

Park LLC, Seoul Taco Naperville LLC, and Seoul Taco Food Trucks LLC (collectively “Plain-

tiffs”) filed the underlying petition on May 13, 2020 in the Circuit Court for the City of St. Louis,

Missouri. A copy of the petition is attached hereto and marked as “Exhibit 1.”

       3.      Plaintiffs seek declaratory relief under Missouri’s Declaratory Judgment Act, sec-

tion 527.010, RSMo. Specifically, Plaintiffs seek a judgment declaring that the Cincinnati Defend-

ants are obligated to pay the full and actual amount of Plaintiffs’ lost business income and extra

expenses incurred because of the COVID-19 pandemic.

       4.       The Cincinnati Defendants were served with a copy of the summons and complaint

on August 14, 2020. A copy of the affidavit of service is attached hereto and marked as “Exhibit

2.”

                              II. DIVERSITY OF CITIZENSHIP

       5.      A corporation is deemed to be a citizen of both the state of its incorporation and the

place where it maintains its principal place of business. 28 U.S.C. §1332(c)(1).

       6.      The Cincinnati Defendants are all corporations organized under the laws of the

State of Ohio with their principal places of business in Ohio. They are citizens of Ohio.

       7.      Seoul Taco Holdings LLC, Seoul Taco LLC, Seoul Taco Chesterfield LLC, Seoul

Taco Columbia LLC, Seoul Taco Chicago LLC, Seoul Taco Hyde Park LLC, Seoul Taco Naper-

ville LLC, and Seoul Taco Food Trucks LLC are all limited liability companies organized under

the laws of the State of Missouri.




                                            Page 2 of 8
      Case: 4:20-cv-01249 Doc. #: 1 Filed: 09/14/20 Page: 3 of 8 PageID #: 3




       8.      “Seoul Taco STL LLC” is not a limited liability company but, on information and

belief, is an alias of Seoul Taco Food Hall STL LLC, which is a limited liability company orga-

nized under the laws of the State of Missouri. See Ex. 1, Complaint at ¶ 5 (indicating that all

Plaintiffs are incorporated in Missouri).

       9.      Plaintiffs allege that they are all owned and operated by St. Louis restauranteur

David Choi. Ex. 1, Complaint at ¶ 5. On information and belief, and based upon a search of public

records and information submitted to the Cincinnati Defendants, David Choi is a citizen of Mis-

souri and a member of Seoul Taco Holdings LLC, Seoul Taco LLC, Seoul Taco STL LLC, Seoul

Taco Chesterfield LLC, Seoul Taco Columbia LLC, Seoul Taco Chicago LLC, Seoul Taco Hyde

Park LLC, Seoul Taco Naperville LLC, and Seoul Taco Food Trucks LLC. On information and

belief, Benjamin Choi is a citizen if Missouri and a member of Seoul Taco Columbia LLC and

Seoul Taco Hyde Park LLC. On information and belief, Joseph Choi is a citizen of Missouri and

a member of Seoul Taco Hyde Park LLC. On information and belief, Jacob Vehige is a citizen of

Missouri and a member of Seoul Taco Hyde Park LLC. On information and belief, Steven Andreas

is a citizen of Colorado and a member of Seoul Taco Hyde Park LLC.

       10.     On information and belief, and based upon a search of public records and infor-

mation submitted to the Cincinnati Defendants, no member of Seoul Taco Holdings LLC, Seoul

Taco LLC, Seoul Taco STL LLC, Seoul Taco Chesterfield LLC, Seoul Taco Columbia LLC, Seoul

Taco Chicago LLC, Seoul Taco Hyde Park LLC, Seoul Taco Naperville LLC, or Seoul Taco Food

Trucks LLC is a citizen of Ohio.

       11.     On information and belief, and based upon a search of public records and infor-

mation submitted to the Cincinnati Defendants, Seoul Taco Holdings LLC, Seoul Taco LLC, Seoul

Taco STL LLC, Seoul Taco Chesterfield LLC, Seoul Taco Columbia LLC, Seoul Taco Chicago




                                            Page 3 of 8
       Case: 4:20-cv-01249 Doc. #: 1 Filed: 09/14/20 Page: 4 of 8 PageID #: 4




LLC, Seoul Taco Naperville LLC, and Seoul Taco Food Trucks LLC are all citizens of Missouri,

and Seoul Taco Hyde Park LLC is a citizen of Missouri and Colorado.

        12.     Plaintiffs allege that Defendant City of St. Louis is a city in Missouri and that De-

fendant Dr. Frederick Echols is the Director for the St. Louis City Department of Health. Ex. 1,

Complaint at ¶¶ 8-9. On information and belief, Dr. Echols is a citizen of Missouri. Plaintiffs allege

that Dr. Echols issued orders that shutdown the Plaintiffs’ restaurants in the City of St. Louis to

in-person dining. Ex. 1, Complaint at ¶ 20. Defendants City of St. Louis and Dr. Frederick Echols

(“St. Louis City Defendants”) would ostensibly destroy diversity and prevent removal. However,

the citizenship of the St. Louis City Defendants should be disregarded.

        13.     The St. Louis City Defendants are, at most, nominal defendants whose presence in

this case may be ignored for purposes of determining jurisdiction and whose consent to removal

is not needed. Cf. Cascades Dev. of Minnesota, LLC v. Nat’l Specialty Ins., 675 F.3d 1095, 1098

(8th Cir. 2012). A nominal party is any party “against whom no relief is sought.” Thorn v. Amal-

gamated Transit Union, 305 F.3d 826, 833 (8th Cir. 2002) (citation omitted).

        14.     Plaintiffs do not seek any relief against the St. Louis City Defendants. The Petition

does not raise a justiciable controversy between Plaintiffs and the St. Louis City Defendants about

the scope or application of the orders issued by Dr. Echols that prohibited on-premises dining. Ex.

1, Complaint at ¶ 20. Plaintiffs only seek declarations that the orders triggered “coverage under

the Policy.” Ex. 1, Complaint at ¶ 37. Plaintiffs do not even allege that the St. Louis City Defend-

ants have any interest in the outcome of this case or that they will be impacted by the resolution of

this dispute.

        15.     In addition, the St. Louis City Defendants may be deemed to have been fraudulently

joined in this action for purposes of preventing removal. A party is deemed to be fraudulently




                                             Page 4 of 8
       Case: 4:20-cv-01249 Doc. #: 1 Filed: 09/14/20 Page: 5 of 8 PageID #: 5




joined when “there is no ‘reasonable basis for predicting that the state law might impose liability

based upon the facts involved.’” Bradley Timberland Resources v. Bradley Lumber Co., 712 F.3d

401, 405 (8th Cir. 2013). When a party is fraudulently joined its consent to removal is not needed.

Id. Moreover, its citizenship should be disregarded for purposes of removal. See e.g., In re Genet-

ically Modified Rice Litig., 618 F. Supp. 2d 1047, 1052 (E.D. Mo. 2009).

       16.      There is no reasonable basis on which to conclude that Missouri law can impose

liability on the City of St. Louis or Dr. Frederick Echols in this case. Neither the City of St. Louis

nor Dr. Echols is a party to the insurance contract. There is no actual, justiciable controversy be-

tween Plaintiffs and the St. Louis City Defendants. Plaintiffs only request relief against the Cin-

cinnati Defendants. Therefore, the St. Louis City Defendants may be deemed to have been fraud-

ulently joined and their citizenship should be disregarded for purposes of determining jurisdiction.

       17.     There is complete diversity of citizenship between Plaintiffs Seoul Taco Holdings

LLC, Seoul Taco LLC, Seoul Taco STL LLC, Seoul Taco Chesterfield LLC, Seoul Taco Columbia

LLC, Seoul Taco Chicago LLC, Seoul Taco Hyde Park LLC, Seoul Taco Naperville LLC, and

Seoul Taco Food Trucks LLC and Defendants The Cincinnati Insurance Company, The Cincinnati

Casualty Company, The Cincinnati Indemnity Company, and Cincinnati Financial Corporation.

Accordingly, removal is proper under 28 U.S.C. §1332, and this Court has jurisdiction over these

proceedings.

                              III. AMOUNT IN CONTROVERSY

       18.     Under 28 U.S.C. § 1332(a), diversity subject matter jurisdiction requires that the

matter in controversy “exceed[] the sum or value of $75,000, exclusive of interest and costs.” A

notice of removal “need include only a plausible allegation that the amount in controversy exceeds

the jurisdictional threshold,” Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89




                                             Page 5 of 8
       Case: 4:20-cv-01249 Doc. #: 1 Filed: 09/14/20 Page: 6 of 8 PageID #: 6




(2014), and if contested, a court will determine whether the threshold is met by a preponderance

of the evidence, id. at 88; Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002); see also In re Prempro

Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010). “The jurisdictional fact . . . is not whether

the damages are greater than the requisite amount, but whether a fact finder might legally conclude

that they are . . . .” Id. In other words, a defendant need only show that a fact finder could award

more than $75,000. Hartis v. Chicago Title Ins. Co., 656 F.3d 778, 781 (8th Cir. 2009). The de-

fendant's burden is a pleading requirement, not a demand for proof. Raskas v. Johnson & Johnson,

719 F.3d 884, 888 (8th Cir. 2013).

       19.     Plaintiffs seek damages for lost business income and expenses related to seven sep-

arate restaurants that were all allegedly closed to on-premises dining for more than two months.

Ex. 1, Complaint at ¶¶ 6, 27-29.

       20.     The Policy provides coverage for all scheduled locations on a 12-month actual loss

sustained basis. Ex. 1, Complaint, Ex. A at p. 393-94. Plaintiffs’ total estimated sales at all sched-

uled locations exceeds $8 million. Ex. 1, Complaint, Ex. A at p. 395.

       21.     The Plaintiffs allege that “[t]he general spread of the virus in the community, in-

cluding in the Insured Premises, and the [stay-at-home order] have forced [Plaintiffs] to close its

restaurants to the public for on-premise dining” and that “[t]he restaurants have been so closed

since approximately March 16, 2020.” Ex. 1, Complaint at ¶ 27. Plaintiffs seek a judgment declar-

ing that Cincinnati Insurance “pay the full and actual amount of Plaintiffs’ lost business income

and extra expenses incurred.” Ex. 1, Complaint at 11.

       22.     A fact finder could conclude that Plaintiffs’ damages exceed $75,000.

       23.     Therefore, the amount in controversy exceeds $75,000.




                                             Page 6 of 8
       Case: 4:20-cv-01249 Doc. #: 1 Filed: 09/14/20 Page: 7 of 8 PageID #: 7




                 IV. PROCEDURAL REQUIREMENTS FOR REMOVAL

       24.     This is not an action described in 28 U.S.C. § 1445.

       25.     Because this Court has diversity jurisdiction over this action pursuant to 28 U.S.C.

§ 1332, Defendants now remove this action to the United States District Court for the Eastern

District of Missouri, pursuant to 28 U.S.C. §§ 1441 and 1446.

       26.     Venue is proper in the Eastern District of Missouri, pursuant to 28 U.S.C. § 1441(a),

because this action was brought in the Circuit Court for the City of St. Louis, Missouri.

       27.     Defendants were served with Plaintiffs’ Petition on August 14, 2020. Accordingly,

this Notice of Removal is being timely filed under 28 U.S.C. § 1446(b).

       28.     In accordance with 28 U.S.C. §1446(d), a copy of this Notice of Removal is being

served on all parties, and a copy is being filed with the Clerk of the St. Louis City Circuit Court.

       WHEREFORE, for the foregoing reasons, Defendants The Cincinnati Insurance Company,

The Cincinnati Casualty Company, The Cincinnati Indemnity Company, and Cincinnati Financial

Corporation respectfully requests that this Court accept jurisdiction of this action.

       DEFENDANTS DEMAND TRIAL BY JURY.




                                            Page 7 of 8
      Case: 4:20-cv-01249 Doc. #: 1 Filed: 09/14/20 Page: 8 of 8 PageID #: 8




                                            Respectfully Submitted,

                                            Defendants The Cincinnati Insurance Company,
                                            The Cincinnati Casualty Company, The Cincin-
                                            nati Indemnity Company, and Cincinnati Finan-
                                            cial Corporation


                                     By:    _/s/ Adam A. Field________
                                            Adam A. Field, #64846MO
                                            LITCHFIELD CAVO LLP
                                            222 S. Central Ave., Ste. 110
                                            St. Louis, MO 63105
                                            (314) 725-1227 (Phone)
                                            (314) 725-3006 (Fax)
                                            Field@LitchfieldCavo.com
                                            Attorneys for Defendants


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 14th day of September 2020, a copy of the
foregoing was filed with the Court’s electronic filing system and sent via e-mail to:

       Richard M. Elias
       ELIAS LLC
       231 S. Bermiston, Suite 800
       St. Louis, MO 63105
       relias@eliasllc.com
       Attorney for Plaintiffs

       Robert H. Dierker, Jr.
       Deputy City Counselor
       Catherine Dierker
       Assistant City Counselor
       1200 Market Street
       City Hall, Room 314
       St. Louis, MO 63103
       dierkerr@stlouis-mo.gov
       dierkerc@stlouis-mo.gov
       Attorneys for Defendants
       The City of St. Louis and
       Frederick Echols, M.D.


                                            _/s/ Adam A. Field________



                                           Page 8 of 8
